UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6029



SIDNEY JEROME PATTON,

                                             Petitioner - Appellant,

          versus


MICHAEL YORK, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-349-1)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney Jerome Patton, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sidney Patton appeals the district court’s order dismissing

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).   Appellant’s case was referred to a magistrate judge pursu-

ant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge rec-

ommended that relief be denied and advised Appellant that failure

to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation. Despite this warning, Appellant failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see Thomas v. Arn,

474 U.S. 140, 155 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2